Oliver, Chief Judge:
This protest relates to certain motors which the collector classified as parts of toys and assessed with duty at the rate of 35 per centum ad valorem under paragraph 1513 of the Tariff Act of 1930, as modified by T. D. 53865, supplemented by T. D. 53877. Plaintiffs claim that the articles are properly classifiable under the provision in paragraph 353 of the Tariff Act of 1930, as modified by T. D. 52739, for articles having as an essential feature an electrical element or device, such as electric motors, carrying a dutiable rate of 12)4 per centum ad valorem.
At the trial, counsel for the respective parties stipulated that the articles in question are electric motors, which operate only on direct current, and that they are in chief value of metal.
Two witnesses testified; both appeared on behalf of plaintiffs. Their combined testimony supports the following summation: The voltage of the electric motor in question is wound for 3 to 4)4 volts. This motor is a “very sensitive high-precision unit,” equipped with replaceable carbon brushes and having ball-bearing supported shafts, ground of high-speed steel. It is extensively used by industrial firms, Government agencies, inventors, and designing companies in experimental work for production development. Among the several firms, companies, and Government agencies using the motor for such purpose are United States Naval Research Laboratories of Washington, D. C., Atomic Laboratories of Berkeley, Calif., Rocket Guidance Society of Cocoa Beach, Fla., and the Hoffman Elec-*514fcronic Corp. of Evanston, Ill. This motor is also used in electric shavers, in miniature fans made to cool Hi-Ei equipment, and by hobbyists in radio control equipment for aircraft or large boats. There is nothing herein to indicate that the motor under consideration has any use as part of a toy. The witnesses’ testimony also includes references to another electric motor of lower voltage (1J4 to 3 volts) that is identical in appearance, weight, and size, operates in the same manner, and is used for the same purposes as the electric motor in question.
The record before us is conclusive in establishing that the electric motors under consideration are not parts of toys, as assessed by the collector, but that they are properly classifiable under paragraph 353, as modified, supra, as articles having as an essential feature an electrical element or device, such as electric motors, and dutiable at the rate of 12)4 per centum ad valorem, as claimed by plaintiffs, and we so hold.
The protest is sustained and judgment will be rendered accordingly.